162 F.3d 1151
Lebel Realty, Inc., Richard P. Lebel, Lebel Development Corp.v.Township of Mahwah, Mayor and Council of Township of Mahwah,Planning Board of Township of Mahwah, EnvironmentalCommission of Township of Mahwah, Azzolina & FeuryEngineering Company, Frank Kraus, Pete Costello, ThomasPalmer, Ted Kownacki, John Doe, 1-20, Names of last 20Defendants being fictitious, True Names of said Defendantsbeing unknown to Plaintiffs, Individuals
NOS. 97-5592, 97-5677, 97-5664,
97-5670
United States Court of Appeals,
Third Circuit.
June 17, 1998
Appeal From:  D.N.J. ,No.92cv04809

1
Affirmed.